DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 13, 2021 has been entered and considered and an action on the merits follows.

Drawings
The proposed drawing correction filed on April 13, 2021 has been acknowledged and approved. The drawing correction sufficiently overcomes the drawing objections noted in the previous Office action.

Specification
The proposed amendment filed on April 13, 2021 has been acknowledged and approved. The amendment sufficiently overcomes the disclosure informalities noted in the previous office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Burford (US 3,918,358).
Regarding claim 1, Burford discloses horizontal baling press (fig. 1) comprising:
an extrusion chamber chute comprising a first side wall and a second side wall (see the illustration directly  below);

    PNG
    media_image1.png
    264
    440
    media_image1.png
    Greyscale




said bale strapping insertion assembly comprising one or more inserter shafts (110) for insertion of a bale strapping (11) through bale strapping insertion apertures (figs. 1 and 6) within the first and second side walls (fig. 1) of said extrusion chamber chute (fig. 1), one or more strapping positioning elements (116 and 118) positioned on the one or more inserter shafts (110) (see fig. 6), one or more stationary strapping guide elements (see the illustration # 2 below), a drive assembly (see the far right section of fig. V) for inserter shaft actuation to drive movement of said inserter shafts through said extrusion chamber chute (fig. VII), and an encasing (45 or 45') (fig. V) for mounting and supporting said inserter shafts, positioning elements, and drive assembly; and
wherein said one or more stationary strapping guide elements (see fig. 6 or the illustration #2 below) are positioned proximate to said one or more strapping positioning elements (116 or 118)  prior to movement of said inserter shafts through said extrusion chamber chute (see illustration #2 below).
Illustration #2:

    PNG
    media_image2.png
    259
    397
    media_image2.png
    Greyscale


Regarding claim 3, the horizontal baling press of claim 1 wherein the one or more stationary strapping guide elements (see the illustration #2 above) are paired to and co-planar with respective inserter shafts (110) [see the illustration #2 above, when an end of the inserter shaft in a position drawn by the Examiner (see the position of the two circles drawn by the Examiner), the shaft and the guide element are coplanar along a vertical plane], are paired to and receive strapping from respective strapping spools (10, fig. 1), and present the strapping to their respective inserter shafts on plane and in position for insertion through the extrusion chamber chute (figs. V-VII).
Regarding claim 4, the horizontal baling press of claim 1 wherein the stationary guide element comprise a low friction surface and at least one roller (see the illustration #2 above) for strapping support, and advancement there through (figs. VI-VII).
Regarding claim 5, the horizontal baling press of claim 1 wherein the stationary strapping guide element (see the illustration #2 above) is positioned adjacent to the strapping positioning elements (see the circles drawn by the Examiner in the illustration #2 above).
Regarding claim 6, the horizontal baling press of claim 1 wherein said encasing comprises mounted tracks (56) for inserter shaft linear motion (fig. I).

Regarding claim 9, the horizontal baling press of claim 1 wherein said encasing (45, 45') comprises one or more slots (fig. XII) for additional guidance of said strapping material to said inserter shafts and positioning elements.
Regarding claim 10, the horizontal baling press of claim 1 wherein said bale strapping insertion assembly (2) further comprises strapping retention elements (figs. VI-VII) on the second side wall of the extrusion chamber chute (see ref. # 1 in fig. 1 and 2) for holding a strapping loop in place (fig. VII) once the inserter shafts have transferred the strapping through the extrusion chamber chute (fig. VII).
Regarding claim 12, the horizontal baling press of claim 1, further comprising at least one strapping storage and dispensing unit (10) and wherein said at least one strapping storage and dispensing unit (10) is positioned on the same side of said extrusion chamber chute as the bale strapping insertion assembly (see fig. 5).

Claims 1, 5, 7-8, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Howard (US 1,871,885).
Regarding claim 1, Howard discloses horizontal baling press (fig. 1) for baling cotton and other biomass feedstock comprising:
an extrusion chamber chute (fig. 1) comprising a first side wall (6) and a second side wall (the opposite side (6));

said bale strapping insertion assembly comprising one or more inserter shafts (i.e. a lower 42 in fig. 1) for insertion of a bale strapping (22) through bale strapping insertion apertures (26, 27) within side walls (fig. 4) of the extrusion chamber chute (fig. 4), one or more strapping positioning elements (48) positioned on the one or more inserter shafts (see fig. 1, which shows element (48) is positioned on the lower element 42), one or more stationary strapping guide elements (21), a drive assembly (fig. 1) for inserter shaft actuation to drive movement of said inserter shafts through said extrusion chamber chute (fig. 1), and an encasing (see an encasing frame of the press) (fig. 1) for mounting and supporting said inserter shafts, positioning elements, and drive assembly (fig. 1); and 
wherein said one or more stationary strapping guide elements (see (21) in fig. 1) are positioned proximate to said one or more strapping positioning elements (48) prior to movement of said inserter shafts through said extrusion chamber chute (see fig. 1).
Regarding claim 5, the horizontal baling press of claim 1 wherein said stationary strapping guide element (21) is positioned adjacent to said strapping positioning element (48) (fig. 1).
Regarding claim 7, the horizontal baling press of claim 1 wherein the encasing comprises a chain (124) and pulley drive assembly (129) for driving an inserter shaft linear motion.
Regarding claim 8, the horizontal baling press of claim 1 wherein said bale strapping insertion assembly is positioned on a single side of the baling press (fig. 1) for insertion of strapping through the extrusion chamber chute for bale tying.
.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In Applicant's argument filed April 13, 2021, Applicant argued that Burford and Howard no longer disclose the amended claim 1. The arguments have been fully considered but they are not persuasive because the amended claimed subject matter still read on the Burford and Howard references as explained in the rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        April 28, 2021